DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered. Claims 1, 3-11 and 13-20 have been examined and are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that claimed method and system of claims 1, 3-11 and 13-20  are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
receiving a structured search query with a particular grammar, wherein the structured search query includes an inferential function for use in identifying connected elements relating to elements of the structured search query (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “receiving a structured search query” in the context of this claim encompasses the user thinking about portions of a query or portions of data that he/she is interested in);
deconstructing the structured search query into one or more query elements including at least one query condition (further to the rationale provided above, this limitation encompasses the user thinking about portions of a query);
identifying one or more connected elements corresponding to the one or more query elements, by processing the inferential function using an ontology handler to determine inferential references within an ontology from an ontology repository (further manually looking up desired data);
processing a data structure of each of the identified one or more connected elements to determine a time series data structure meeting the at least one query condition; processing the time series data structure of each of the identified one or more connected elements to form a queried data set; and providing the queried data set for further action (further to the rationale provided above, the context of these limitations encompasses the user thinking about time related attribute(s) of the looked up desired data). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 87-97 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a system, processor, machine, memory, and non-transitory computer readable storage media, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 87-97 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and/or inferential functions”. This language leaves open the possibility that the particular grammar does not include query elements that facilitate inferential functions which contradicts with the language of claim 1 that says “wherein the structured search query includes an inferential function for use in identifying connected elements relating to elements of the structured search query.” Thus, claim 3 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Analogous claim 13 is likewise rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., Pub. No.: 20180232422, hereinafter Park. 

As per claim 1, Park discloses a method of processing a time series semantic search query, comprising: 
receiving a structured search query with a particular grammar, wherein the structured search query includes an inferential function for use in identifying connected elements relating to elements of the structured search query (paragraphs 291-292, 321 disclose multiple examples of queries that include query elements such as “systemType … meter” and/or “state=…” and/or “filter=…” and/or  “ancestors…” and/or “descendants…” and/or “name….”, every single one of which is a specific and narrow example of the broadly claimed “inferential function”, and every single one of which is specifically used to identify physical components of a building such as meters and sensors, which the instant application refers to as “connected elements”. Note that the published instant specification, at paragraph 58 provides just one example of an “inferential function” as “@type:sensor”);
deconstructing the structured search query into one or more query elements including at least one query condition (see mapping of previous limitation for the disclosure of many query elements that correspond to many query conditions, and note that the facilitation, answering and serving that is disclosed as being done in response to the received queries requires parsing and deconstructing the queries to understand what the query is saying – also see at least paragraph 293);
identifying one or more connected elements corresponding to the one or more query elements, by processing the inferential (see rejection of above limitations – note that the various inferential function query elements of “systemType … meter” and/or “state=…” and/or “filter=…” and/or  “ancestors…” and/or “descendants…” and/or “name….” are “processed”, as described in paragraphs 307-231, using a category/type/class (i.e. ontology) and hierarchical (i.e. ontology) based storage (i.e. repository) arrangement of data comprising hierarchical ancestor attributes and hierarchical descendent attributes of entities (i.e. an ontology handler, an ontology from an ontology repository) - all of which is used to “describe how a building is organized and how the different systems and spaces within the building relate to each other” as stated in paragraph 307 (i.e. an ontology handler to determine inferential references) and all of which “allows the query to be served” as stated in paragraph 321 (i.e. identifying one or more connected elements corresponding to the one or more query elements)).
processing a data structure of each of the identified one or more connected elements to determine a time series data structure meeting the at least one query condition (paragraphs 137, 139, 147, 156 disclose storing raw time series data at predefined intervals as data rollups/aggregations (i.e. to determine a time series data structure meeting the at least one query condition) and stored materialized views (i.e. data structure) / derived time series data (i.e. data structure) - the storing being done based on determined attributes (i.e. multiple examples of command data elements as described in paragraph 67 of the published instant 
processing the time series data structure of each of the identified one or more connected elements to form a queried data set (see rejection of previous limitation as well as at least paragraphs 139-147); and 
providing the queried data set for further action (see at least paragraphs 139, 140, 144). 

As per claim 3, Park discloses The method of claim 1, wherein the particular grammar includes query elements that facilitate filtering, aggregation, publish, subscribe, and/or inferential functions (note that this claim merely recites labels of functions and is therefore not given patentable weight – nonetheless, see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345), and the method further comprising: prior to providing the queried data set for further action, processing the queried data set using the particular grammar by performing at least one of a filtering operation, an aggregation operation, a publish operation, a subscribe operation or an inferential operation on the queried data set to produce a processed data set, wherein the processed data set is provided for further action (see at least paragraphs 139-147 and see rejection of claim 1 – note that determined attributes (i.e. command data elements as described in paragraph 67 of the published instant specification) of the raw time series data, data rollups, aggregations, materialized view, etc. are 

As per claim 4, Park discloses the method of claim 1, wherein a defined data source is filtered for a data field associated with the one or more connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 5, Park discloses The method of claim 4, wherein the data field associated with the one or more connected elements is selected from a group including device type, class, capability, or communication protocol (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345).  

As per claim 6, Park discloses The method of claim 1, wherein a defined data source is aggregated using a mathematical operation (see rejection of claims 1 and 3 for the disclosure of aggregation as claimed).

As per claim 7, Park discloses the method of claim 6, wherein the mathematical operations include min, max, sum, or average (see at least paragraphs 76, 140, 161, 173). 

As per claim 8, Park discloses The method of claim 6, wherein the defined data source is published or subscribed for connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 9, Park discloses The method of claim 6, wherein the defined data source infers relationships between connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345).

As per claim 10, Park discloses The method of claim 9, wherein inferring relationships between connected elements is determined by time series operations (see at least paragraphs 149, 199 and 227; see also, rejection of claim 1 with respect to raw time series data, data rollups, aggregations, materialized view, etc. for multiple disclosures of inferred relationships between devices, sensors etc. (i.e. connected elements))

As per claims 11-20, they are analogous to claims rejected above and are therefore likewise rejected. See Park, fig.’s 4-7A for the system of claim 11.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to the 35 USC 101 rejection are not persuasive. On pages 8 and 9 of the remarks, Applicant points to paragraphs 29-33 and 66 of the published instant specification. This argument is not persuasive because the claimed invention is significantly broader than what is in disclosed in paragraphs 29-33 and 66 of the published instant specification.
Pages 9-12 of the remarks attempt to show that the claims contain elements that amount to significantly more. Examiner respectfully disagrees. MPEP 2106.05 (I)(A) says “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include: … ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d))…” In exemplary claim 1, the steps of receiving a structured query…, deconstructing the structured search query…, identifying one or more connected elements…, processing a data structure of each of the identified one or more connected elements to determine a time series data structure…, processing the time series data structure…, and providing the queried data set for further action are all well-understood, routine, conventional activities previously known to the industry, specified at a high level of As proof of this fact, it must be noted that the above-mentioned limitations are so well-known that they are not described in detail in the patent specification. See Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1546 ( Fed. Cir. 2016). For example, the step of receiving a structured query… is described exactly as just this in paragraph 5 of the published specification with no additional details anywhere else; the step of deconstructing the structured search query… is vaguely described as just “the structured search query is deconstructed into its composite query elements 520” with no additional details in paragraph 67 of the published specification, and the same is true for the remaining limitations of claim 1.  
With respect to Applicant’s arguments directed to the claims reflecting an improvement, it is noted that the claims are significantly broader than the specification and do not reflect an improvement in technology. In exemplary claim 1, the steps are merely directed to receiving a query, deconstructing it, identifying elements responsive to the query, processing data of the identified elements and data structures, and providing a queried data set for further action. Thus, there is no recitation of an actual improvement in technology in this, or any other claim. See MPEP 2106.05(a).
Applicant’s arguments directed to the prior art rejection are not persuasive. For example, with respect to the first limitation of claim 1 of receiving a structured search query with a particular grammar, wherein the structured search query includes an inferential function for use in identifying connected elements relating to elements of the structured search query see 
With respect to the limitation identifying one or more connected elements corresponding to the one or more query elements, by processing the inferential function using an ontology handler to determine inferential references within an ontology from an ontology repository, note that in Park, the various inferential function query elements of “systemType … meter” and/or “state=…” and/or “filter=…” and/or  “ancestors…” and/or “descendants…” and/or “name….” are “processed”, as described in paragraphs 307-231, use a category/type/class (i.e. ontology) and hierarchical (i.e. ontology) based storage (i.e. repository) arrangement of data comprising hierarchical ancestor attributes and hierarchical descendent attributes of entities (i.e. an ontology handler, an ontology from an ontology repository) - all of which is used to “describe how a building is organized and how the different systems and spaces within the building relate to each other” as stated in paragraph 307 (i.e. an ontology handler to determine inferential references) and all of which “allows the query to be served” as stated in paragraph 321 (i.e. identifying one or more connected elements corresponding to the one or more query elements).
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20140316743 A1
Par. 69
Building management and querying databases 
US 20150339346 A1
Pars. 19, 61
Querying data structures of building sensors




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154